EXHIBIT 4.1 INDEMNIFICATION AGREEMENT This Indemnification Agreement (the “Agreement”) is made effective this day of , , by and between NEWPARK RESOURCES, INC. a Delaware corporation (the “Company”), and (“Indemnitee”), with reference to the following: A.Indemnitee is currently serving as a director of the Company, and the Company wishes Indemnitee to continue to serve in such capacity. B.The Certificate of Incorporation, as amended, and the Bylaws, as amended, of the Company provide that the Company shall indemnify its “agents” (as defined herein), including directors and officers, against specified expenses and losses arising as a result of their services as such agents, to the fullest extent permitted by the Delaware General Corporation Law (the “GCL”). C.Section 145(f) of the GCL provides that the indemnification provisions of the GCL are not exclusive of any rights to which a person seeking indemnification may be entitled under the Certificate of Incorporation or Bylaws of a corporation or under an agreement providing for indemnification. As part of the inducement to Indemnitee to serve as a director of the Company, the Company promised to enter into this Agreement with Indemnitee. NOW, THEREFORE, as an inducement to Indemnitee to serve or to continue to serve as a director of the Company, the Company agrees with Indemnitee as follows: 1.
